April, 2010 DESCRIPTION OF ISSUANCE, TRANSFER AND REDEMPTION PROCEDURES FOR POLICIES PURSUANT TO RULE 6e-3(T)(b)(12)(iii) FOR VARITRAK FLEXIBLE PREMIUM LIFE INSURANCE POLICIES ISSUED BY NATIONAL LIFE INSURANCE COMPANY This document sets forth the administrative procedures that will be followed by National Life Insurance Company ("National Life") in connection with the issuance of its VariTrak flexible premium variable adjustable benefit life insurance policy ("Policy" or "Policies"), the transfer of assets held thereunder, and the redemption by Policy owners ("Owners") of their interests in those Policies. Capitalized terms used herein have the same meaning as in the prospectus for the Policy that is included in the current registration statement on Form N-6 for the Policy as filed with the Securities and Exchange Commission ("Commission" or "SEC"). I. Procedures Relating to Purchase and Issuance of the Policies and Acceptance of Premiums A. Offer of the Policies, Applications, Initial Net Premiums, and Issuance As of January 1, 2009, new Policies are no longer offered for sale. B. Additional Premiums 1. Additional Premiums Permitted . Additional premiums may be paid in any amount, frequency and time period, subject to the following limits: ° A premium must be at least $50 and must be sent to the Home Office. National Life may require satisfactory evidence of insurability before accepting any premium if it increases the Unadjusted Death Benefit more than it increases the Accumulated Value. ° Total premiums paid on a cumulative basis also may not exceed guideline premium limitations for life insurance set forth in the Internal Revenue Code. ° No premium will be accepted after the Insured reaches Attained Age 99 (although loan payments will be permitted after Attained Age 99). ° National Life will monitor Policies and will attempt to notify an owner on a timely basis if the Owner's Policy is in jeopardy of becoming a modified endowment contract under the Internal Revenue Code. 2. Refund of Excess Premium Amounts . If at any time a premium is paid that would result in total premiums exceeding limits established by law to qualify a Policy as a life insurance policy, National Life will only accept that portion of the premium that would make total premiums equal the maximum amount that may be paid under the Policy. The excess will be promptly refunded, and if paid by check, after such check has cleared. If there is an outstanding loan on the Policy, the excess may instead be applied as a loan repayment. Excess amounts under $3 will not be refunded. 3. Planned Premiums
